DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide face being “a tapered face” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Additionally, the drawings are objected to because Figs. 7B and 8B contain portions that are enlarged for magnification purposes but are not labeled as separate views. See 37 CFR 1.84(h).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the counterpart terminal is brought close to and disposed at the fastening position of the terminal from a side”. The phrasing that the counterpart terminal is “brought close to” is indefinite. It is unclear what distances would constitute “close to”. An examination on the merits (as best understood) is below.
Claim 2 recites “the guide face is a tapered face that is gradually inclined upward from the fixing face toward the fastening position.”  This is not supported by the drawings. It is understood that the guide face is a tapered face that is gradually inclined upward in an insertion direction of the counterpart terminal, in a direction towards the fixing face and/or fastening position. The examination on the merits (as discussed below, in “Claim Interpretation”) conforms to what is shown in the Applicant’s drawings.

Claim Interpretation
It is understood from the Applicant’s drawings that the guide face is a tapered face that is gradually inclined upward in an insertion direction of the counterpart terminal in a direction towards the fixing face and/or fastening position. As such, claim 2 will be interpreted as, “wherein the guide face is a tapered face that is gradually inclined upward in the insertion direction toward the fastening position.” 
Additionally, no special definition of “tapered” is provided in the specification so it is assumed “tapered” takes the ordinary definition of “to become progressively smaller toward one end” or “gradual diminution of thickness, diameter, or width” (“Taper” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/taper. Accessed 12 Mar. 2022.) Applicant’s drawings do not show that the guide face is “tapered”, based on the ordinary definition. It is assumed that the guide face having a “tapered face” means the same as is being “gradually inclined upward” (i.e. it has a gradual increase/decrease in height). An examination on the merits (as best understood) is addressed herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (U.S. 2018/0337471). 

With respect to claim 2, Yamamoto discloses the terminal block according to claim 1, wherein the guide face is a tapered face that is gradually inclined upward in the insertion direction toward the fastening position. See Figs. 1B and 3.
With respect to claim 3, Yamamoto discloses the terminal block according to claim 1, wherein a height between the fixing face and the guide face is smaller than a step provided between the fastening portion and a portion of the counterpart terminal other than the fastening portion. Since the guide face is inclined, it possesses a portion of lower height. It is asserted that the height between a lower portion of the guide face and the fixing face of the terminal is smaller than a height between the fastening portion of the counterpart terminal and “a portion of the counterpart terminal other than the fastening portion”, as is illustrated in annotated Fig. 3, below.

    PNG
    media_image1.png
    352
    665
    media_image1.png
    Greyscale

With respect to claim 4, Yamamoto discloses the terminal block according to claim 1, wherein an escape groove is formed in the guide face (the area encompassing the guide face, between the induction walls 33a, is seen to be an “escape groove”; see annotated Fig. 1B, below), and a portion of the counterpart terminal other than the fastening portion that has a smaller width than the fastening portion is accommodated in the escape groove in a state where the fastening portion is separated from the guide face and arrives at the fastening position. The area identified in annotated Fig. 7, below, is seen to be a wire-crimp portion that has a width smaller than the fastening portion and is located in the “escape groove” region when the fastening portion is in the fastening position. See annotated Fig. 7, below.

[AltContent: arrow][AltContent: textbox (“Escape Groove” areas)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    324
    435
    media_image2.png
    Greyscale

 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Portions of the counterpart terminal “accommodated in the escape groove”)][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image3.png
    506
    449
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references disclose terminals held within a housing, connected to mating terminals in an overlapping fashion.  Specifically, Matsuoka et al. (U.S. 8,152,574), Sakakura et al. (U.S. 7,811,116), and Miyazaki et al. (U.S. 6,702,612 and U.S. 6,464,538) are relevant in disclosing terminal blocks comprising a terminal attached to a pedestal and a counterpart terminal fixed to, and overlapping a fixing face of, the terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833